301 N.Y. 673 (1950)
In the Matter of Michael Potter, Individually and as Chairman of The City Fusion Party, Appellant, and Vincent R. Impellitteri, Individually and as a Declared Candidate for Mayor, et al., Interveners, Appellants,
v.
William J. Heffernan et al., Constituting The Board of Elections of the City of New York, Respondents, and Chairmen of the Democratic County Committees for the Five Counties Constituting the City of New York, et al., Interveners, Respondents.
Court of Appeals of the State of New York.
Argued September 22, 1950.
Decided September 22, 1950
Walter M. Weis and Edward Potter for petitioner-appellant.
Louis J. Lefkowitz and Paxton Blair for Chairmen of the Republican County Committees, interveners-appellants.
George W. Whiteside, Edward R. Neaher and Alan S. Kuller for Vincent R. Impellitteri and another, interveners-petitioners-appellants.
William J. O'Shea, Bernard Hershkopf, Jacob Markowitz, George Rosling, John L. Flynn, Joseph M. Lonergan and Irving Rivkin for Chairmen of the Democratic County Committees, interveners-respondents.
Benjamin Gassman, Matthew M. Levy and Max Bloom for Liberal Party, intervener-respondent.
John P. McGrath, Corporation Counsel (W. Bernard Richland and Stanley Buchsbaum of counsel), for Board of Elections of the City of New York, respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, without costs; no opinion.